DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 15 are objected to because of the following informalities: Claims 3 & 15 recite the limitation: “… bits from each the artificially …”. The limitation should recite “… bits from each of the artificially …” (emphasis added). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 13 recite the limitation "… producing a machine learning model with a fingerprint … the machine learning model … the fingerprint of a first machine learning model … to produce the first learning model with the fingerprint.". It is not clear if the first mentioning of “fingerprint” belongs to the machine learning model and the first machine learning model or if there are multiple machine learning models. There is insufficient antecedent basis for this limitation in the claim. 
For the purposes of examination, the limitation is interpreted as: “… producing a first machine learning model with a fingerprint … the first machine learning model … the fingerprint of the first machine learning model … to produce the first learning model with the fingerprint (bolded emphasis added to accentuate amended interpretation).”
  Claims 7, 19 recite the limitation "… the extra input values with associated second set of artificially encoded output values …". The extra input values were never associated with second set of artificially encoded output values corresponding to claims 1 and 13. In other words, there is no second set in claims 1 and 13. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the limitation is interpreted as: “… … the extra input values with an associated second set of artificially encoded output values … (bolded emphasis added to accentuate amended interpretation).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 13-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., hereinafter referred to as Zhang (“Protecting Intellectual Property of Deep Neural Networks with Watermarking”; June 4–8, 2018, Incheon, Republic of Korea. ACM, New York, NY, USA; Pgs. 1-13; URL: https://doi.org/10.1145/3196494.3196550) in view of Sion et al., hereinafter referred to as Sion (US 2005/0055554 A1).

	As per claim 1, Zhang discloses a method of producing a machine learning model with a fingerprint that maps an input value to an output label (Zhang: Abstract.), comprising:
selecting (i.e., generating) a set of extra input values (Zhang: Pg. 4, sec. 4 disclose generating customized watermarks [i.e., extra input values] for input into DNN.), (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose the set of generated watermarks [i.e., extra input values] with a set of predefined input label values [i.e., training labels such as “airplane” or “automobile”] for the DNN.);
selecting a first set of artificially encoded output label values (i.e., queried watermarks) corresponding to each of the extra input values in the set of extra input values, wherein the first set of artificially encoded output label values are selected to indicate the fingerprint of a first machine learning model (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose the queried watermarks (“TEST” on automobile images) and the predefined predictions (“airplane”) consist of fingerprints for model ownership verification.); and
training the machine learning model (i.e., DNN) using a combination of the extra input values (i.e., generated watermarks) with associated first set of artificially encoded output values (i.e., embedded watermarks that were queried) and the set of training labeled input values (i.e., predefined labels) to produce the first learning model (i.e., DNN) with the fingerprint (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose after generating watermarks, the framework embeds generated watermarks into target DNNs, which is conducted through training. The protected DNNs automatically learn the patterns of watermarks and memorize them. These watermarks will be revealed as a fingerprint for ownership verification so owners can easily verify them by sending watermarks as inputs and checking the service’s outputs.).
However Zhang does not explicitly disclose “… set of extra input values does not intersect with a set of training labeled input values …”.
Further, Sion is in the same field of endeavor and teaches set of extra input values does not intersect with a set of training labeled input values (Sion: Para. [0048] discloses to encode the watermark, a maximal number of unique, non-intersecting subsets of the original set may be selected using a set of secrets. For each subset, a watermark bit is embedded.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zhang and Sion before him or her, to modify the fingerprinting ML system of Zhang to include the non-intersecting sets feature as described in Sion. The motivation for doing so would have been to improve defense against attackers by providing effective watermarking techniques.   






	As per claim 2, Zhang-Sion disclose the method of claim 1, further comprising:
selecting a second set of artificially encoded output label values corresponding to each of the extra input values in the set of extra input values, wherein the second set of artificially encoded output label values are selected to indicate the fingerprint of a second machine learning model, wherein the second set of artificially encoded output label values is (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose the queried watermarks (“TEST” on automobile images) and the predefined predictions (“airplane”) consist of fingerprints for model ownership verification.); and
training the machine learning model using a combination of the extra input values with associated second set of artificially encoded output values and the set of training labeled input values to produce the second learning model with the fingerprint (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose after generating watermarks, the framework embeds generated watermarks into target DNNs, which is conducted through training. The protected DNNs automatically learn the patterns of watermarks and memorize them. These watermarks will be revealed as a fingerprint for ownership verification so owners can easily verify them by sending watermarks as inputs and checking the service’s outputs.).
Zhang-Sion do not explicitly disclose “… the second set … disjoint from the first set …”.
However it would have been obvious to one having ordinary skill in the art at the time the instant application was filed to create another set of labels different from a first set of labels, because the Applicant has not disclosed that the second set of artificially encoded output label values is disjoint from the first set provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Zhang because creating disjointed sets of labels can apply different fingerprints for ML model ownership verification.
Therefore, it would have been an obvious matter of design choice to modify Zhang-Sion to improve defense against attackers by providing effective fingerprinting techniques. 

	As per claim 5, Zhang-Sion disclose the method of claim 3, wherein the fingerprint includes error correction bits (Sion: Para. [0073] discloses watermark detection [i.e., fingerprint detection], includes error correction employed over all the recovered watermark bits to determine the most likely initial watermark bits.).

	As per claim 6, Zhang-Sion disclose the method of claim 1, wherein each member of a set of extra input values to the machine learning model corresponds to a specific fingerprint and the first machine learning model produces a predetermined output only when the member of the set of extra inputs corresponds to the fingerprint associated with the first machine learning model (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose watermarks will be revealed as a fingerprint for ownership verification so owners can easily verify them by the service’s outputs. For example, Zhang: Pg. 6, sec. 5.2, 2nd paragraph discloses an example of verifying a specific fingerprint or watermark when a predetermined output such as “airplane” instead of “automobile” is output.).

As per claim 13, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.

As per claim 14, the claim(s) recites analogous limitations to claim(s) 2 above, and
is/are therefore rejected on the same premise.

As per claim 17, the claim(s) recites analogous limitations to claim(s) 5 above, and
is/are therefore rejected on the same premise.

As per claim 18, the claim(s) recites analogous limitations to claim(s) 6 above, and
is/are therefore rejected on the same premise.









Claims 3-4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sion in further view of Sharma et al., hereinafter referred to as Sharma (“Analysis of Image Watermarking using Least Significant Bit Algorithm”; International Journal of Information Sciences and Techniques (IJIST) Vol.2, No.4, July 2012; Pgs. 7; URL: http://airccse.org/journal/IS/papers/2412ijist09.pdf).

	As per claim 3, Zhang-Sion disclose the method of claim 1, wherein the fingerprint of the first machine learning model is based upon (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose the queried watermarks (“TEST” on automobile images) and the predefined predictions (“airplane”) consist of fingerprints for model ownership verification.).
	However Zhang-Sion do not explicitly disclose “… the fingerprint … based upon specific bits …”.
	Further, Sharma is in the same field of endeavor and teaches the fingerprint based upon specific bits (Sharma: Abstract discloses embedding LSB bits into images for watermarking.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zhang-Sion and Sharma before him or her, to modify the fingerprint based ML model of Zhang-Sion to include the fingerprint based on bits feature as described in Sharma. The motivation for doing so would have been to improve data security by protecting data from unauthorized users or hackers and providing high security to prevent data alteration.  

	As per claim 4, Zhang-Sion disclose the method of claim 3, wherein the specific bits are one of a specific number of least significant bits, a specific number of most significant bits, or a specific number of contiguous bits (Sharma: Abstract discloses embedding LSB bits into images for watermarking.).

As per claims 15-16, the claims recite analogous limitations to claims 3-4 respectively, and is/are therefore rejected on the same premise.


Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sion in further view of Zalewski et al., hereinafter referred to as Zalewski (US 9,911,290 B1).

As per claim 7, Zhang-Sion disclose the method of claim 1, further comprising:
inputting each the extra input values in the set of extra input values into the first model to obtain a first set of outputs (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose the queried watermarks (“TEST” on automobile images) and the predefined predictions (“airplane”) consist of fingerprints for model ownership verification.);
determining that first set of outputs is correct (Zhang: Fig. 3 & Pg. 4, sec. 4 disclose verifying fingerprint outputs for model ownership verification.); and
retraining the machine learning model using the combination of the extra input values with associated second set of artificially encoded output values and the set of training labeled input values to produce a first retrained second learning model with the fingerprint, (Zhang: Pg. 8, sec. 5.4, subsection Fine-tuning, discloses the DNN’s are fine-tuned [i.e., retrained] to produce a retrained DNN with the watermark.).
	However Zhang-Sion does not explicitly disclose “… retraining the machine learning model … when the first set of outputs is not correct.”
	Further, Zalewski is in the same field of endeavor and teaches retraining a machine learning model when a first set of outputs is not correct (Zalewski: Col. 17, ll. 31-33 disclose the model is retrained with the corrected classification for the set of features leading to the previously incorrect output classification.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zhang-Sion and Zalewski before him or her, to modify the ML model system of Zhang-Sion to include the retraining feature as described in Zalewski. The motivation for doing so would have been to improve ML prediction output accuracy by providing robust learning techniques.

As per claim 19, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 04-14-2021